DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5, 7-12, and 21-29 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite detects differences in the frequencies more than a preprogramed (or programmable) threshold”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "most stable" in claim 21 is a relative term which renders the claim indefinite.  The term "most stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discusses in paragraph [0035], “The state machine (e.g., 204) then selects the most .
Claim 21 recites “a threshold” lines 8 and 9. It is unclear if these thresholds are the same or different. For examination purposes, “a threshold” in line 9 will be read as “the threshold”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7-9, 11, 21-22, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanamadala et al. (US 20200043869) in view of Dobbs et al. (US 20140173324).
Regarding claim 1, Yanamadala
An apparatus comprising: 
a first oscillator to generate a first clock; (Figs. 4, Ring Oscillator 1)
a second oscillator to generate a second clock; (Figs. 4, Ring Oscillator 2)

a first counter to count a frequency of the first clock; (Figs. 4, (counter 411(1)))
a second counter to count a frequency of the second clock; (Figs. 4, (counter 411(2)))
a third counter to count a frequency of the third clock; and (Figs. 4, (counter 411(3)))
circuitry to compare frequencies of the first, second, and third clocks with one another, to identify, based on the comparison, one of the clocks for which the frequency is not the same as the frequency of others of the clocks, and to select one clock among the others of the clocks, for which the frequency is the same, as a reference clock for a processor. ([0027], “A comparator (e.g., 420 of FIG. 4A; 430 of FIG. 4B) can compare the counts of two or more ring oscillators to determine whether there is a significant difference (e.g., larger than a threshold) in frequency between the two or more ring oscillators.” And [0028], “In some cases, the change in frequency may be detected by comparing each ring oscillator to the others.” Where Yanamadala teaches that the non-tampered with clocks are within the threshold and therefore have the “same” operating frequency)
Yanamadala teaches using ring oscillators to generate clocks of a certain frequency and comparing the frequencies of the different clocks to determine if tampering has occurred and taking a corrective action but does not teach selecting a clock. Dobbs teaches selecting a clock signal based on the discovery of tampering related to a clock and takes a corrective action which is selecting a clock that has not been tampered with (i.e. one of the clocks with the same frequency in Yanamadala).

to select one clock among the others of the clocks, for which the frequency is the same, as a reference clock for a processor. (Figs. 6-7, Abstract “a plurality of available clock signals may be selected for use as a primary clock, without causing clock-induced errors in the synchronous digital system. A clock signal generated on-chip with the synchronous digital system may be automatically selected in response to detecting a condition indicating that use of a local clock may be necessary. Such conditions may include detection of tampering with the synchronous digital system.”)
Dobbs is cited to teach a similar of preventing tampering in an electronic system.  Yanamadala teaches using ring oscillators to generate clocks of a certain frequency and comparing the frequencies of the different clocks to determine if tampering has occurred and taking a corrective action. Dobbs teaches selecting a clock signal based on the discovery of tampering as a corrective action. Based on Dobbs, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala to select a clock signal that has not been compromised.  Furthermore, being able to select a clock that has not been compromised improves on Yanamadala by being able to run the system without it being compromised. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the condition requiring selection of a clock signal generated on-chip may comprise a signal indicating possible tampering with the synchronous digital system.”, [0063]

Regarding claim 7, Yanamadala teaches comprising a finite state machine (FSM) to analyze the comparison of the frequencies of the first, second, and third clocks with one another, to determine an unauthorized change in the first, second, or third clock frequencies. ([0031], “A method of protecting against tamper attacks can include comparing outputs from two or more ring oscillators; and generating a signal to initiate a countermeasure response when the outputs have a difference greater than a tolerance value. For example, the method can include receiving a first output of a first ring oscillator of a set of ring oscillators, each ring oscillator configured such as described with respect to FIGS. 2A and 2B; receiving a second output of a second ring oscillator of the set of ring oscillators; comparing the first output to the second output; and generating a signal to initiate a countermeasure response when the first output is different from the second output by greater than a tolerance value.”)
Regarding claim 8, Yanamadala teaches wherein the FSM is to instruct an operating system (OS) or a power management circuitry to turn off a processor when the unauthorized change is determined. ([0032], “a significant deviation of the oscillation frequency of one or more of the ring oscillators may trigger a reset of the system to prevent an adversary doing any more interesting measurements or influencing on the behavior of the circuit. The particular countermeasure response implemented by the system can be to reset, halt, or disable the system,” and [0030], “the outputs of the ring oscillators can be selectively coupled to the comparator 430 in pairs. A 445 output by the comparator (e.g., comparator 420, 430) can be used to initiate a countermeasure/mediation response. For example, if the comparator determines that the difference between frequencies is greater than a tolerance value, an error signal may be output.”)
Regarding claim 22, Yanamadala teaches wherein the circuitry is to flag, as a compromised clock, one of the clocks for which the difference exceeds the threshold. ([0030], “the outputs of the ring oscillators can be selectively coupled to the comparator 430 in pairs. A signal 445 output by the comparator (e.g., comparator 420, 430) can be used to initiate a countermeasure/mediation response. For example, if the comparator determines that the difference between frequencies is greater than a tolerance value, an error signal may be output.”)

As to claims 9, 11, 25 and 28 Yanamadala and Dobbs teach these claims according to the reasoning provided in claims 1, 4, 22 and 8, respectively.
As to claim 21 Yanamadala and Dobbs teach these claims according to the reasoning provided in claims 1, where a most stable clock is interpreted as a clock which has not been tampered with (i.e. is within a threshold range).
	 
Claims 2, 5, 10, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamadala and Dobbs further in view of Chi et al. (US 20080136400)
Regarding claim 2, Yanamadala and Dobbs do not teach but Chi teaches further comprising a fourth oscillator to generate a fourth clock, wherein the fourth clock is to be 
Chi is cited to teach a similar concept of ring oscillators and determining the frequency of them.  Based on Chi, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dobbs to use a higher frequency clock as an input to the counter to determine the frequency of each oscillator.  Based on Chi and the KSR rationale of combining prior art elements according to known methods to yield predictable result, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dodds with Machnicki to determine the frequency of the oscillator.
Regarding claim 5, Yanamadala and Dobbs do not teach but Chi teaches further comprising a multiplexer to select one of the first, second, or third clocks as an output 
Chi is cited to teach a similar concept of ring oscillators and determining the frequency of them.  Yanamadala and Dodds teach a method for determining the frequency of an oscillator but do not teach using a high frequency clock to determine the frequency. Based on Chi, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dobbs to use a higher frequency clock as an input to the counter to determine the frequency of each oscillator.  Based on Chi and the KSR rationale of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dodds with Machnicki to determine the frequency of the oscillator.
As to claim 10, Yanamadala, Dobbs, and Chi teach this claim according to the reasoning provided in claim 2.
As to claims 12 and 24, Yanamadala, Dobbs, and Chi teach these claims according to the reasoning provided in claim 5.


Claims 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamadala and Dobbs further in view of Ding (US 9543965). 
400 may be used in embedded resonant clock tree network in interposer 250 of FIG. 2A.”
Ding is cited to teach a similar concept of ring oscillators.  Based on Ding, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dobbs to compare ring oscillator clocks to one another to detect errors in the system which are embedded in an interposer.  Furthermore, being able to use an interposer with oscillators spread apart improves on Yanamadala and Dobbs by being able to determine whether an unauthorized user has attacked the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the unauthorized third party such that the unauthorized third party cannot easily observe if an attack to the ring oscillators of the PUF device prevents the computer system to work properly.”
Regarding claim 29, Yanamadala and Dobbs do not teach but Ding teaches wherein the first, second and third clocks are spatially distributed. (Figs. 2 and 6)
Ding is cited to teach a similar concept of ring oscillators.  Based on Ding, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dobbs to compare ring oscillator clocks to one another to detect errors in the system which are embedded in an interposer where the oscillators are spatially distributed.  Furthermore, being able to use an interposer with oscillators spread apart 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamadala and Dobbs further in view of Coats (Digital Electronics: Module 4.3 – Binary Comparators)
Regarding claim 23, Yanamadala and Dodds teach that each count of each ring oscillator can be compared to each other but to do not specifically teach using AND gates. Coats teaches a comparator which uses AND gates. Coats teaches wherein the circuitry comprises first, second and third AND gates, the first AND gate is to compare counts from the first and second counters, the second AND gate is to compare counts from the first and third counters, and the third AND gate is to compare counts from the second and third counters. (Coats comparators would be repeated for each comparator (i.e. the first, second, and third AND gates)

    PNG
    media_image1.png
    391
    400
    media_image1.png
    Greyscale

Coats is cited to teach about comparators.  Yanamadala and Dodds teach a method for determining the frequency of an oscillator using a comparison. As shown in Coats, there are a limited number of comparators such as equality comparators and magnitude comparators. The use of an equality comparator with an AND gate would be obvious to try in combination with the comparison required by Yanamadala and Dodds Based on Chi and the KSR rationale of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dodds with Coats to calculate a comparison of counts.

s 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamadala and Dobbs further in view of Machnicki (US 20140340130). 
Regarding claim 26, Yanamadala and Dodds do not teach but Machnicki teaches wherein the circuitry is to provide the reference clock to a phase-locked loop of the processor.  (Figs. 1, 2, and 4)
Yanamadala and Dodds teach the concepts of generating and determining an oscillator clock which hasn’t been tampered with and using that clock as a reference clock.  Machnicki teaches the concept of a reference clock being sent to a PLL to be used to generate additional clocks for the processor and system. Based on Machnicki and the KSR rationale of combining prior art elements according to known methods to yield predictable result, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yanamadala and Dodds with Machnicki to send the untampered with clock to a PLL to generated clocks for the processor and system.
Regarding claim 27, Yanamadala and Dodds do not teach but Machnicki teaches wherein the circuitry is to provide the reference clock to a phase-locked loop of the processor to generate one or more clocks for operating the processor. (Figs. 1, 2, and 4)
Yanamadala and Dodds teach the concepts of generating and determining an oscillator clock which hasn’t been tampered with and using that clock as a reference clock.  Machnicki teaches the concept of a reference clock being sent to a PLL to be used to generate additional clocks for the processor and system. Based on Machnicki and the KSR rationale of combining prior art elements according to known methods to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 5, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187